DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Examiner notes multiple search reports appear to have been included in the case file but were not properly included on the submitted IDS documents. If the Applicant would like this documents formally considered they should appear in the correct format on a corresponding IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 refers to “dpt” without defining what dpt refers to, thereby making the claim indefinite. It is note that the specification does not clearly define this term either.
	For purposes of examination, “dpt” will be interpreted as diopter.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stysley et al. (US 2017/0212239) in view of Bhandari et al. (“Palm-top size megawatt peak power ultraviolet microlaser”, Applicant submitted art, discussed at [0003] of spec).
	With respect to claim 1, Stysley teaches A Q-switched solid-state laser (abstract) comprising a resonator (fig.1) form as a linear resonator (fig.1) or a ring resonator having an active laser material ([0013], ND:YAG) and at least one first and one second mirror (fig.1, [0013]) and a resonator length (inherent), with at least substantially only one longitudinal mode oscillating in the resonator ([0016] TEM00 operation in lowest order mode), wherein the resonator is an unstable resonator ([0017]), with 
With respect to claim 2, Stysley further teaches a total refractive power of the resonator, which is obtained, in the case of the linear resonator, from a sum of refractive powers of optical elements of the resonator over a path in one direction and a return path of the resonator and, in the case of the ring resonator, from a sum of refractive powers of optical elements of the resonator through a round-trip around the resonator, is managed to offset thermal lensing ([0025]). Stysley does not specify the total refractive power to be less than -2 dpt. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a total refractive power less than -2 diopter in the device of Stysley in order to optimize the cavity of Stysley to further control the thermal lensing in the active medium as Stysley has recognized such adjustments as result affective variables ([0025], see MPEP 2144.05 II A/B).
With respect to claim 4, Stysley teaches the device outlined above, including the resonator to necessarily have a magnification factor based on the use of an unstable resonator ([0017]), but does not specify the resonator has a magnification of more than 1.2. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a magnification of more than 1.2 in the device of Stysley in order to optimize the cavity of Stysley to further control the characteristics 
With respect to claim 5, Stysley further teaches the active laser material is side-pumped ([0004]).
With respect to claim 6, Stysley further teaches a total internal reflection of the laser beam occurs at a side face of the active laser material ([0018]) through which pumped radiation is injected ([0004]), resulting in a phase shift between an s-polarization and a p-polarization of the laser beam (such a phase shift is necessarily occurring at a reflection point based on the different paths seen by the 2 polarizations).
With respect to claim 8, Stysley further teaches the active laser material is Nd:YAG ([0013]).
With respect to claim 11, Stysley further teaches a pulse energy of the laser is at least 1 mJ (abstract).
With respect to claim 12, Stysley further teaches a pulse duration of the laser is shorter than 20 ns (abstract).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stysley and Bhandari in view of Nettleton et al. (US 2008/0225903).
With respect to claims 9 and 10, Stysley, as modified, teaches the device outlined above, but does not teach the laser has a doped solid-state material as an absorber, wherein the doped solid-state material is Cr:YAG. Nettleton teaches a similar compact, q-switched unstable laser device (fig.2) including the use of solid-state absorber material Cr:YAG for the q-switch ([0024]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of Cr:YAG material to form an absorbing q-switch in the device of Stysley as demonstrated by Nettleton in order to make use of a material which can function as a passive device thereby not needing further .
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art was not found to teach or suggest the particulars of limiting the refractive power of the active material to that of the particular ratio as compared to the total refractive power in a substantially similar resonator as outlined.
With respect to claim 7, the prior art was not found to teach or suggest the particulars of tuning the resonator length to favor one of the shifted p or s polarizations by aligning with a gain maximum to prevent oscillation of the other of the polarizations in a substantially similar resonator as outlined.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOD T VAN ROY/Primary Examiner, Art Unit 2828